Citation Nr: 0918615	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for an eye disorder, 
claimed as defective vision.

3.  Entitlement to an initial compensable rating for left 
inguinal hernia repair.

4.  Entitlement to an initial compensable rating for shrapnel 
wound of the left index finger.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to July 
1972.  His decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran disagreed with the August 2002 rating decision 
which denied the claims of entitlement to service connection 
for chest pain and dizziness and a compensable evaluation for 
bilateral hearing loss.  He also disagreed with a September 
2002 rating decision which granted service connection for 
coronary artery disease and assigned a zero percent schedular 
evaluation (which was subsequently increased to 30 percent 
disabling).  A statement of the case with respect to these 
issues was provided in April 2004; however, the Veteran did 
not perfect his appeal by submitting a substantive appeal 
with respect to these issues as required by 38 C.F.R. 
§ 20.202.  Therefore, the issues addressed in the April 2004 
statement of the case are not before the Board for appellate 
consideration.

The issue of entitlement to service connection for an eye 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran contends that he has a nervous disorder which 
was initially manifested during his period of active duty 
service; however, there is no competent medical evidence that 
he has a current psychiatric disorder, to include a nervous 
disorder.

2.  The Veteran's service-connected left inguinal hernia 
repair is manifested by subjective complaints of pain; he is 
not shown to have a recurrence of a left inguinal hernia and 
the postoperative scar is asymptomatic.

3.  The Veteran's service-connected shrapnel wound of the 
left index finger is manifested by subjective complaints of 
loss of grip strength, pain and stiffness; however, there is 
no objective evidence of a scar that is tender or painful and 
results in functional limitation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder, claimed as a nervous disorder, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for a compensable initial rating for left 
inguinal hernia repair have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic 
Code 7338; 4.118, Diagnostic Codes 7803-7805 (2002); 
Diagnostic Codes 7802 to 7805 (2008).

3.  The criteria for a compensable disability rating for 
shrapnel wound of the left index finger are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5229; 4.118, Diagnostic Codes 7803-7805 
(2002); Diagnostic Codes 7802 to 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, a letter dated in May 2002 and provided to the 
appellant prior to the rating decision on appeal satisfied 
the VCAA's duty to notify provisions as this letter discussed 
the requirements for establishing his entitlement to service 
connection.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for service-
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Since, however, the 
Veteran's claims for increased initial ratings are being 
denied, no effective date will be assigned.  Therefore, there 
can be no possibility of prejudicing him, even if VA did not 
provide VCAA notice concerning these downstream elements of 
his claim because they are moot.  Nevertheless, VA initially 
provided this notice in a March 2007 letter.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores at 43-44.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings, as in the present 
case, the additional notice requirements set forth in 
Vazquez-Flores do not apply.  Courts have held that once 
service connection is granted the claim is substantiated, and 
additional notice as to downstream elements of the claim, 
(disability rating and effective date) is not required.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, it is 
noted that the requirements set forth in Vazquez-Flores do 
not apply to the increased initial rating claims presently on 
appeal.  Nevertheless, the Board observes that the Veteran 
was informed of the relevant law and regulations pertaining 
to his claims to include as contemplated in the recent 
Vazquez-Flores decision in June 2008.  

As for the duty to assist, the RO has obtained the Veteran's 
service treatment records, private medical records, VA 
examination reports and written communications.  Overall, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board observes that the April 2009 Written Brief 
Presentation includes the contention that the April 2007 VA 
examination of the Veteran's left index finger and May 2004 
psychiatric examination are inadequate for rating purposes 
because the April 2007 VA examination failed to provide an 
assessment of reduced mobility and the examiner who conducted 
the May 2004 psychiatric examination did not have the claims 
file available for review and was not aware of what he was to 
evaluate.  However, the Board finds that the April 2007 
examination report, noting no limitation of motion or loss of 
function, provides an assessment of reduced mobility and the 
May 2004 psychiatric examination report includes an accurate 
representation of the Veteran's history of complaints of 
nervousness during service and his complaints of continued 
symptoms after discharge.  Moreover, the May 2004 psychiatric 
examination report includes references to communications from 
the Veteran which are contained in the claims file, thereby, 
suggesting that the examiner did review the claims file prior 
to completing his report.  Thus, the Board concludes that 
these examination reports are adequate for rating purposes 
and additional delay in the adjudication of these claims in 
not warranted.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims files.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service incurrence of psychosis will be presumed if manifest 
to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The Veteran seeks service connection for a nervous disorder.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Veteran's service treatment records reflect that he 
initially reported a history of nervous trouble in connection 
with his December 1967 annual evaluation.  He continued to 
report a history of nervous trouble on retirement 
examinations in October 1970 and February 1972.  However, the 
service medical reports are negative for mental health 
treatment or findings.  Moreover, a November 1971 report of 
psychiatry consultation in connection with the Veteran's 
complaint of history of nervous trouble on separation 
examination notes that he reported feeling anxiety during 
periods of stress.  The examiner noted no psychosis or 
neurosis.  The diagnosis was no psychiatric disease and the 
examiner concluded that the Veteran had normal reactions to 
stress.  

Although the Veteran has reported that he has continued to 
experience nervous trouble during periods of stress after 
service discharge and has avoided employment situations which 
would cause stress, post-service treatment reports have been 
silent with respect to findings of a nerves or nervous 
condition, to include any psychiatric problems.  

Similarly, a May 2004 report of VA mental disorders 
examination notes the Veteran's history of nervous trouble 
reported during service as well as his continued symptoms 
after discharge; however, the examiner provided no 
psychiatric diagnosis.  The examiner noted obsessive traits 
but would not go so far as to say that the Veteran has an 
obsessive personality disorder.  The examiner commented that 
the Veteran has an almost 40 year history of difficulty with 
recurrent anxiety when he is under stress, particularly when 
he is facing deadlines or has a heavy workload.  However, the 
Veteran did not meet the profile for generalized anxiety 
disorder or for panic disorder.  The examiner suspected that 
the Veteran is "simply one of those people who doesn't 
tolerate stress very well and there are a lot of those people 
around."  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In this case, it has not been shown that the Veteran 
currently has a psychiatric disorder, also claimed as a 
nerves or nervous condition.  Moreover, there is no competent 
evidence of a relationship between any claimed psychiatric 
disorder, to include a nerve or nervous condition, and the 
Veteran's period of service.

The Board emphasizes that the Veteran's personal opinion as 
to the diagnosis and etiology of any psychiatric disorder, no 
matter how sincere, is insufficient to establish service 
connection.  As a layman, he simply is not competent to offer 
an opinion on matters of medical expertise, including 
diagnosis and causation.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  He is only competent to testify as to his symptoms 
and complaints, not to determine the diagnosis or cause of 
his disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  In order to 
evaluate the level of disability and any changes in severity, 
it is necessary to consider the complete medical history of 
the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).

The Veteran has appealed the initial assigned disability 
ratings following the RO's grant of service connection for 
left inguinal hernia repair and shrapnel wound of the left 
index finger.  Where a claimant appeals from the evaluation 
initially assigned for disability, consideration is required 
as to the propriety of a staged rating based on changes in 
the course of disability since service connection was 
granted.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Also applicable in this case, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) the Court held that service connection 
for distinct disabilities resulting from the same injury 
could be established so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  That is, the evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14; see Fanning v. Brown, 4 Vet. App. 225 
(1993).  Inquiry must therefore be undertaken to ascertain 
whether there exists any non-overlapping symptoms of the 
disorders in question which would result in separate 
disability ratings.

Hernia

Service connection was established for left inguinal hernia 
repair in the August 2002 rating decision.  The Veteran was 
assigned a noncompensable rating under the provisions of 
38 C.F.R. § 4.114, Code 7338.

The Veteran contends that he is entitled to a higher 
disability rating because the residuals of the left inguinal 
hernia repair is manifested by tenderness, weakness, and pain 
with lifting and low bends.  

The clinical record shows that the Veteran underwent left 
inguinal hernia repair in 1953 prior to his separation from 
military service.  His initial VA examination was conducted 
in May 2002 in connection with his claim for service 
connection.  The examination revealed an 18 centimeter flat 
scar that is slightly lighter in color than the surrounding 
skin.  There was no underlying tissue, cheloid formation, or 
recurrence of hernia.  The diagnosis was left inguinal hernia 
repair with no loss of function.  

No evidence of hernia was noted on a March 2003 report of 
ultrasound of the abdominal wall.  Medical treatment reports 
also include a June 2003 Consultation Result which reflects 
complaints of chronic left groin pain with pain and weakness 
in the left inguinal area with lifting.  The examiner 
described a well-healed scar and no palpable hernia but noted 
some weakness to the external ring.  The examiner further 
noted that the Veteran may be developing a recurrent hernia.  

A May 2004 report of VA digestive conditions examination 
notes hernia repair on the left side.  No malignancy.  The 
diagnosis was left inguinal hernia repair with minimal 
residuals.  No complaints.  

An April 2006 report of VA scars examination notes the left 
inguinal hernia scar at the left lower quadrant.  The Veteran 
complained of a tender spot in the scar with slight pain or 
discomfort in the scar on movement and lifting.  There was no 
pain on examination of the scar.  The examiner commented that 
the Veteran's pain seems to be deep in the abdomen and 
possibly in the wall of the abdomen but there was no pain in 
the actual scar on the surface of the body.  There was no 
adherence of the scar to underlying tissue, the texture of 
the skin on the scar was normal, it was not unstable, there 
was no elevation or depression of the surface contour of the 
scar on palpation - the scar was flat, and it was not 
superficial because it is an operative scar and is a 
deliberate surgical wound to get to the underlying inguinal 
region for repair of the hernia.  There was no inflammation, 
edema, or keloid formation of the scar and it essentially had 
normal color of the skin to maybe very slightly 
hypopigmented.  There were no areas of induration or 
inflexibility of the skin and there was no limitation of 
motion or other limitation of function caused by the scar.  
The diagnosis was scar, well healed of operative incision of 
left inguinal hernia repair.  

Similarly, upon VA examination for digestive conditions in 
April 2007, the Veteran reported pain upon straining or 
lifting.  The examiner noted tenderness at the enurated area 
about three centimeters long above left inguinal region.  The 
diagnosis or etiology of the problem was identified as 
neuroma or inflammatory mass left inguinal region.  

A noncompensable rating is applicable for an inguinal hernia 
that is small, reducible, or without true hernia protrusion.  
A noncompensable evaluation is also provided for an inguinal 
hernia that is not operated, but is remediable.  The next 
higher evaluation of 10 percent requires a postoperative 
recurrent hernia that is readily reducible and well supported 
by truss or belt.  38 C.F.R. § 4.114, Diagnostic Code 7338.  
The note that follows provides for an additional 10 percent 
for bilateral involvement provided that the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent only, added for the 
second hernia, if the latter is of compensable degree.

Clearly the Veteran does not meet the criteria for a 
compensable rating under the above-stated diagnostic code, as 
there is no current evidence of inguinal hernia.  Post 
service clinical records consistently show that there has 
been no recurrence since the Veteran's surgery in 1953.  
Although the Veteran has continued to complain of pain, no 
evidence of hernia was noted on a March 2003 report of 
ultrasound of the abdominal wall.  In addition, a June 2003 
treatment report notes that the Veteran may be developing a 
recurrent hernia; however, there is no subsequent finding or 
treatment for a hernia.  

The service-connected left inguinal hernia repair also 
includes that Veteran's postoperative scar.  The Board 
observes that the criteria for rating skin conditions were 
changed effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  

In the November 2004 statements of the case, the Veteran was 
provided notice of the amended regulations.  He also 
underwent VA examinations in April 2006 and April 2007.  
Therefore, there is no prejudice to the Veteran for the Board 
to consider these new regulations in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

When there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  The 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (March 25, 
1997).

Under the Supreme Court's precedents, if applying a new 
statute or regulation to a pending claim would have a 
genuinely retroactive effect, it may not be applied, but if 
there would be no such retroactive effect, the new statute or 
regulation must ordinarily be applied.  VAOPGCPREC 7-2003 
(November 19, 2003); see also Kuzma v Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) specifically addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3) the Board should apply the 
prior regulation to rate Veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
The Board is bound to follow this precedent opinion.  
38 U.S.C.A. § 7104(c) (West 2002).

For the reasons and bases set forth below, the Board finds 
that the Veteran is not entitled to a compensable rating for 
a postoperative scar from his left inguinal hernia repair 
under either criteria, the old or the new.  The Veteran's 
left inguinal hernia scar is not shown to be disfiguring, not 
being located on the head face or neck or any exposed area of 
the body.  38 C.F.R. § 4.118, Code 7800 (effective prior to 
August 30, 2002).  Under the old rating criteria, Diagnostic 
Codes 7801 and 7802 address burn scars and the Veteran's left 
inguinal hernia scar is a surgical scar.  Also, there is no 
indication that the scar is poorly nourished, subject to 
repeated ulceration, tender and painful on objective 
demonstration or productive of limitation of function in the 
effected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 and 7805 (effective prior to August 30, 2002).  Thus, 
the criteria for a 10 percent rating have not been satisfied 
under the criteria in effect prior to August 30, 2002.

In addition, the record does not support a compensable rating 
under the new criteria.  Due to their location, the 
postoperative scar is not disfiguring.  Consequently, 
entitlement to a compensable rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 is not warranted.  The scar is not deep, 
shown to cause limitation of motion or to cover an area of 6 
square inches or greater.  Thus, the criteria for a 
compensable rating under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7801 are not satisfied.  In addition, the 
Veteran is not shown to have a superficial scar measuring 144 
square inches or greater to warrant a compensable rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7802.  Finally, the 
postoperative scar is not shown to be unstable with frequent 
loss of skin over the scar, demonstrably painful on 
examination, or resulting in limitation of function.  The 
Veteran's complaints of pain have been noted; however, this 
pain has been noted to be deep in the abdomen rather than due 
to the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805. Thus, the criteria for a compensable rating under the 
new criteria have not been satisfied.  

In sum, the noncompensable rating that was initially assigned 
for the Veteran's left inguinal hernia repair is proper and 
an initial compensable rating is not warranted during any 
period of the increased rating claim.

Left Index Finger

The Veteran's shrapnel wound of the left index finger is 
currently rated under 38 C.F.R. §  4.118, Diagnostic Code 
7805 (2008) for scars, other.  This diagnostic code directs 
that scars be rated based on the limitation of function of 
the affected part.  Accordingly, the Veteran's service-
connected left index finger scar is also rated under 
Diagnostic Code 5229 [index or long finger, limitation of 
motion].

Under Diagnostic Code 5229, a maximum rating of 10 percent 
(for major or minor hand) is warranted if there is a gap of 
one inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible or; with extension limited by more than 30 
degrees.  With a gap of less than one inch and extension 
limited by no more than 30 degrees, a zero percent disability 
rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2008).

The Veteran contends that he is entitled to a higher 
disability rating because the residuals of the shrapnel wound 
of the left index finger is manifested by subjective 
complaints of loss of grip strength, pain and stiffness.  

The evidence of record reflects that the Veteran sustained a 
shrapnel wound to his left index finger and received the 
Purple Heart Medal.  His initial VA examination of the left 
index finger, in May 2002, revealed a 4 centimeter Z shaped 
scar over the lateral portion of the index PIP (proximal 
interphalangeal) area between the PIP and MIP 
(metacarpointerphalangeal) joint areas.  It does not cross 
either of the joints and the Veteran denied a history of 
flare-ups.  He does not have any loss of motion or function 
in the index finger.  There is no muscle group involvement 
and he does not have any symptoms of muscle pain.  He does 
not have any tumors or herniation of the scar and the 
shrapnel did not go through the finger, thus, no entry and 
exit wounds.  The examiner noted a slight amount of edema of 
the left index finger as compared to the right, the scar was 
smooth with the surface of the skin, and there was no 
sensitivity or tenderness.  There was no adhesion of the 
underlying tissue, no apparent tendon damage, and he had full 
range of motion of the finger.  He had good opposition of the 
index finger to the thumb, good movement of the finger past 
the fold of the hand, and the bone and joint were not 
involved in the original injury.  Slight weakness and grip of 
the left index finger as compared to the right was noted; 
however, there was no muscle herniation or loss of function 
and the joint was not effected.  The diagnosis was status 
post shrapnel wound, left index finger.  

Similarly, upon VA examination in April 2007, the examiner 
noted no tenderness, adherence to underlying tissue, 
limitation of function, or skin ulceration or breakdown over 
the scar.  The scar measured 1/16 centimeter wide and three 
centimeters long.  The diagnosis was shrapnel scar, left 
index finger.  

In sum, the competent medical evidence does not demonstrate 
limitation of motion of the index finger with a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or extension limited by more than 30 
degrees, as is necessary for a 10 percent disability rating 
pursuant to Diagnostic Code 5229.  Therefore, the criteria 
for a higher disability rating have not been met or 
approximated.  See 38 C.F.R. § 4.71a, 4.118, Diagnostic Codes 
5229 and 7805 (2008).

For the reasons and bases set forth below, the Board finds 
that the Veteran is not entitled to a compensable rating for 
shrapnel wound of the left index finger under either 
criteria, the old or the new.  Neither old or new Diagnostic 
Code 7800, which provides the criteria for rating disfiguring 
scars of the head, face, or neck, apply in the instant case 
as the Veteran's scar is located on his left index finger.  
Under the old rating criteria, Diagnostic Codes 7801 and 7802 
address burn scars, and Diagnostic Code 7803 is for 
superficial scars that are poorly nourished with repeated 
ulceration, which has not been shown with respect to the 
Veteran's left index finger scar.  Under the revised 
criteria, Diagnostic Codes 7801 is for deep scars, and is 
therefore not appropriate, and although Diagnostic Code 7802 
applies to superficial scars that do not cause limited 
motion, the scar must have an area of 144 square inches (929 
sq cm), which is far larger than the Veteran's left index 
finger scar.  As with the old rating criteria, under the new 
rating criteria, Diagnostic Code 7803 is for unstable scars, 
which is not shown with respect to the Veteran's left index 
finger scar.  In sum, the noncompensable rating that was 
initially assigned for the Veteran's shrapnel wound of the 
left index finger is proper and an initial compensable rating 
is not warranted during any period of the increased rating 
claim.

The Board has considered whether an increased disability 
rating is warranted for the Veteran's shrapnel wound of the 
left index finger based on functional loss due to pain, 
weakness, excess fatigability, incoordination and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in DeLuca, supra.  The objective clinical findings of 
record, however, do not reflect impairment due to the 
service-connected scar that warrants a higher rating.

The Veteran has complained of loss of grip strength, pain and 
stiffness.  However, the scar was described by the VA 
examiner as being nontender.  It is well-settled that lay 
persons without medical training, such as the Veteran, are 
not competent to attribute symptoms to a particular cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 38 C.F.R. §§ 4.40 
and 4.45.

With respect to both the left inguinal hernia scar and the 
left index finger scar, the Board notes that the criteria for 
rating scars were again revised, effective October 23, 2008.  
See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, 
because the Veteran's claim was pending before October, 28, 
2008, his claim will only be evaluated under the rating 
criteria made effective from August 30, 2002.  Id.  The Board 
notes that the amendment allows for a Veteran to request a 
review of a scar disability under the revised criteria 
irrespective of whether the Veteran's disability has 
increased since the last review.  Id.  No such request has 
been made in the present appeal.

Extraschedular

As a final matter, the Board has considered whether the 
Veteran's service-connected disabilities present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the Veteran's 
increased rating claims.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.")  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for higher evaluations 
for greater symptomatology.  Thus, his disability picture 
with respect to each claim is contemplated by the rating 
schedule and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

Conclusion

In summary, the Veteran is neither entitled to service 
connection for a nervous disorder nor entitled to increased 
ratings for his service-connected left inguinal hernia repair 
or shrapnel wound of the left index finger.  The 
preponderance of the evidence is against these claims for 
service connection and compensable initial ratings and the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is 
denied as to these claims.


ORDER

Entitlement to service connection for a nervous disorder is 
denied.

Entitlement to an initial compensable evaluation for left 
inguinal hernia repair is denied.

Entitlement to an initial compensable evaluation for shrapnel 
wound of the left index finger is denied.


REMAND

The Veteran claims entitlement to service connection for an 
eye disorder, claimed as defective vision.  The Board finds 
that further development is required with respect to this 
issue to satisfy the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

Service treatment records reflect treatment for eye and 
vision related complaints and the Veteran reported a history 
of eye trouble in connection with his annual and retirement 
examinations in service.  These records include findings of 
cataracts and bilateral pterygia (which was later 
characterized as cholesterol plaques).  In addition, an 
October 1970 Report of Medical History for retirement notes a 
history of color blindness and blurred vision.  The Veteran 
claims defective vision as a result of his period of active 
duty service; however, he has not been afforded a VA 
examination for his ocular complaints.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, the Veteran has not 
been afforded VA examination of the eyes.  However, because 
there is evidence of recurrent eye related complaints in 
service, the Veteran is a combat veteran and has earned the 
Purple Heart Medal, and he, as a layperson, is competent to 
report a continuity of symptoms since service, a remand for 
an examination and opinion is necessary to adjudicate this 
claim.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for VA examination of the 
Veteran by an ophthalmologist for an 
opinion as to the nature and etiology any 
eye disorder.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examination report should 
include a detailed account of all 
manifestations of relevant pathology 
found.  

All current eye disorders should be 
diagnosed.  Based on examination findings, 
review of historical records, including 
service medical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether any of the Veteran's current 
eye disorders are related to findings 
shown in service.  The doctor should also 
comment on whether the decreased visual 
acuity in service was due to refractive 
error, or due to some other eye disorder.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

2.  When the development has been 
completed, the AOJ should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


